Citation Nr: 1100640	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael E. Kelley, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1974 
and from June 1974 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts and a rating decision dated in April 2008 
by the VA RO in Columbia, South Carolina.

In November 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
tinnitus is not related to active military service.

2.  During the November 2010 Board hearing, the Veteran withdrew 
from appellate consideration the issues of entitlement to service 
connection for hepatitis C and a left ankle disorder.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military 
service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met in regard to the issues of entitlement to 
service connection for hepatitis C and a left ankle disorder.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that a 
January 2007 VCAA letter satisfied the duty to notify provisions 
and it was provided to the Veteran prior to the RO's initial 
adjudication of the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Specifically, the letter advised the Veteran what 
information and evidence was needed to substantiate his service 
connection claim for tinnitus.  The Veteran was notified of how 
VA will determine the disability rating and effective date if his 
claim is granted.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records and 
records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records and a transcript of the November 2010 Board 
hearing.  

The Board acknowledges that the Veteran was not provided with a 
VA examination with respect to his service connection claim for 
tinnitus.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease. See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). In this case, there is no evidence of 
record to include lay evidence that the Veteran had tinnitus 
during military service and there is no credible evidence 
indicating that his tinnitus may be associated with military 
service.  Thus, the Veteran has not presented sufficient evidence 
to trigger VA's duty to provide an examination.

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of Claim for Service Connection
The Veteran filed a service connection claim for tinnitus in 
January 2007.  He contends that his hearing impairment is due to 
loud noise from gunfire and occupational noise as a mechanic 
during service.  Hearing Transcript at 4. 
Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the medical evidence of record does not 
establish that the Veteran currently has tinnitus.  In this 
regard, the post service treatment records do not show any 
complaints of or treatment for tinnitus.  Nonetheless, the 
Veteran has reported that he experiences tinnitus and the Veteran 
is considered competent to report the observable manifestations 
of his claimed disability.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (a veteran is competent to testify as to the 
presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran currently has 
tinnitus.

The Veteran contends that he injured his ears in military service 
due to loud noise exposure as a mechanic.  The Board observes 
that the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) during service was a vehicle 
mechanic.  In a case where a veteran is seeking service 
connection for any disability, due consideration must be given to 
the places, types, and circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a) (2002).  As a mechanic it is likely that 
the Veteran was exposed to loud noises; thus, noise exposure is 
consistent with the conditions of his active military service.  
Accordingly, the Board finds that the Veteran's history of in-
service acoustic trauma is credible.  

Nonetheless, the Board finds that the preponderance of the 
evidence shows that the acoustic trauma is not related to the 
Veteran's current tinnitus.  In this regard, the Veteran's 
service treatment records do not reveal any complaints of 
tinnitus or symptoms of tinnitus during service.  The October 
1974 separation examination reflects no complaint or diagnosis of 
tinnitus.  The first documented evidence of tinnitus is the 
Veteran's January 2007 claim for compensation, approximately 32 
years after discharge from military service.  See Charles, 16 
Vet. App. at 374-75.  

Post service treatment records show that the Veteran did not 
complain of or receive treatment for tinnitus.  The Veteran has 
not indicated that his tinnitus began in service or that he had a 
continuity of symptoms since service.  Furthermore, the claims 
file does not contain any medical opinions that reveal the 
Veteran's current tinnitus is related to any noise exposure 
during service.  

The Board notes that the Veteran contends that his tinnitus is 
related to his active military service.  Lay persons can provide 
an account of observable symptoms, such as in this case the 
Veteran's observation that he currently has tinnitus.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion whether a 
disability is related to an injury or disease in service has no 
probative value because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's tinnitus and exposure to loud noise during 
military service.  As noted above, the record does not contain 
any medical evidence showing that the Veteran's tinnitus is 
related to his military service.  

Based on the foregoing, the Board finds that the record does not 
contain any competent medical evidence linking the Veteran's 
current tinnitus to military service or any credible statements 
indicating a continuity of symptoms since military service.  
Thus, the preponderates of the evidence is against a finding that 
the Veteran has tinnitus related to service or any incident 
thereof.  Accordingly, entitlement to service connection for 
tinnitus is not warranted.  

III.  Withdrawn Appeal 

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).

During the November 2010 Board hearing, the Veteran withdrew from 
appeal the issues of entitlement to service connection for 
hepatitis C and a left ankle disorder. Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
noted issues and the appeal is dismissed insofar as those issues 
are concerned.


ORDER

Entitlement to service connection for tinnitus is denied.

The appeal is dismissed as to the issues of entitlement to 
service connection for hepatitis C and a left ankle disorder.


REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the remaining 
issues on appeal.  

In November 2007, the Veteran informed the RO that he had 
received inpatient treatment in the late 1970's for depression at 
Jamaica Plains VA Medical Center (VAMC).  He also noted that he 
received inpatient treatment for depression between 1979 and 1980 
at Northampton VAMC.  VA Form 10-7131 dated in March 1978 also 
indicates that the Veteran was admitted as to a VA Hospital in 
March 1978 for depression.  The claims file does not indicate 
that the RO attempted to obtain these records.  Thus, the Board 
finds that a remand is necessary in order to obtain these 
records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

With respect to the Veteran's bilateral hearing loss claim, the 
Board observes that the Veteran had an ear disorder prior to 
military service.  In this regard, a private operation report 
shows that the Veteran underwent a myringotomy of the left ear 
and tympanoplasty of the right ear with temporalis fascia graft 
in November 1972.  Preoperative diagnosis was left serous otitis 
media and right tympanic perforation.  The Veteran's enlistment 
examination conducted in March 1973 reveals that he had left ear 
hearing loss that constitutes a hearing impairment under VA 
regulation.  The Veteran's right ear also demonstrated hearing 
loss, but not to the threshold of a hearing impairment under VA 
regulations.  The entrance examination noted that the Veteran's 
right ear had tympanoplasty twice prior to service.  The 
Veteran's separation examination indicates that there was a 
slight increase in the audiometric puretone results for both 
ears.  Accordingly, the Board finds that a VA examination and 
opinion is necessary to determine if military service aggravated 
the Veteran's pre-existing ear disorders.  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain and associate with the 
claims file VA treatment records from 
inpatient treatment for a psychiatric 
disorder in the late 1970s at the Jamaica 
Plains VAMC and inpatient treatment for a 
psychiatric disorder from 1978 to 1980 at 
Northampton VAMC.  If the records are not 
available, the RO should attempt to obtain 
the records from all alternative sources 
available. All efforts to obtain these 
records, including follow-up requests, 
should be fully documented. If these 
records cannot be obtained, a notation to 
that effect should be inserted in the file. 
If the Veteran's treatment records cannot 
be obtained, then the RO should inform the 
Veteran and his attorney of the records 
that could not be obtained, including the 
efforts made to obtain them. 

2.	Schedule the Veteran with a VA audiological 
examination in order to determine the 
identity and etiology of the Veteran's 
bilateral hearing loss. The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
with respect to the following questions:

a.	Whether there is evidence that the 
Veteran's pre-existing left ear 
hearing loss increased in disability 
during military service.  

b.	If the answer to question (a) is yes, 
then provide an opinion on whether the 
increase in disability was due to the 
natural progression of the disease. 

c.	With respect to the right ear, is 
there clear evidence that the Veteran 
had a pre-existing ear disorder 
manifested by hearing loss prior to 
service?  

d.	If the answer to question (c) is yes, 
please provide an opinion on whether 
there is evidence that the Veteran's 
pre-existing right ear hearing loss 
increased during military service.  

e.	If the answer to question (d) is yes, 
then provide an opinion on whether the 
increase in disability was due to the 
natural progression of the disease. 

f.	If the answer to question (c) is no, 
provide an opinion on whether it is at 
least as likely as not that the 
Veteran's current hearing loss 
disorder is related to active military 
service to include acoustic trauma 
from working as a mechanic.  

The examiner is asked to provide a clear 
rationale and explanation to all 
conclusions reached based on medical 
principles and the medical evidence of 
record.  

3.	Upon completion of the foregoing and any 
other development deemed necessary, the RO 
should readjudicate the Veteran's service 
connection claims for bilateral hearing 
loss and a psychiatric disorder, based on a 
review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the Veteran 
and his attorney with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


